315 F.3d 651
UNITED STATES of America, Plaintiff-Appellee,v.Sean CARTER, Defendant-Appellant.
No. 01-5338.
United States Court of Appeals, Sixth Circuit.
February 24, 2003.

Before MARTIN, Chief Judge; BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, and ROGERS, Circuit Judges.

ORDER

1
Pursuant to Sixth Cicuit I.O.P. 35(c), a majority of the Judges of the Court in regular active service have voted to grant the request of a member of the Court for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the parties simultaneously file supplemental briefs not later than Monday, March 24, 2003.


5
The Clerk will schedule this case for oral argument as directed by the Court.